Citation Nr: 9924552	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  91-16 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a waiver of the recovery of an alleged 
overpayment to the appellant of Dependency and Indemnity 
Compensation (DIC) benefits, in the calculated amount of 
$80,671.80, to include whether the overpayment has been 
properly created and assessed against the appellant.


REPRESENTATION

Appellant represented by:	Timothy Sheehan, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, her spouse, and her mother


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1963 up 
until his death in June 1972.  The appellant in this case was 
married to the veteran at the time of his death.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from determinations from the Department of Veterans Affairs 
(VA) Regional Office (RO) and the Committee on Waivers and 
Compromises (CWC) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is not entitled to DIC benefits on behalf 
of her oldest child for the period from November 1982 to May 
1987 based on the child's school attendance or based on the 
child's permanent incapacity for self support.                                

3.  The appellant was overpaid VA DIC benefits in the amount 
of $80,671.80.

4.  The appellant was wholly at fault in the creation of the 
debt.

5.  Repayment of the debt would not cause the appellant undue 
hardship.  

6.  Failure to make restitution would result in unfair gain 
to the appellant.

7.  The appellant has not relinquished a valuable right or 
incurred a legal obligation in reliance on the benefit at 
issue.


CONCLUSION OF LAW

An overpayment of $80,671.80 was properly created.  Recovery 
of the overpayment of VA DIC benefits in the amount of 
$80,671.80 would not be against equity and good conscience.  
38 U.S.C.A. §§ 5302, 5110 (formerly 38 U.S.C.A. § 3010 (1982) 
(West 1991); 38 C.F.R. §§ 1.963, 1.965, 3.1, 3.5, 3.50, 3.57, 
3.152, 3.403, 3.667, (1972, 1982-1987, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  She has not alleged that there are any records of 
probative value that are available but have not been 
associated with this claims folder.  Accordingly, the Board 
finds that all relevant facts have been properly developed, 
and that the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.


EVIDENCE

The appellant was married to the veteran at the time of his 
death in June 1972.  There were two children from this 
marriage, A.A.M., born in November 1964, and K.B.M., born in 
August 1969.  The evidence of record indicates that the 
appellant was awarded DIC benefits for herself and her two 
dependent children, effective in June 1972.  The evidence of 
record also indicates that at the time of her award in 1972, 
a VA Form 21-6753 (Original or Amended Dependency and 
Indemnity Compensation Award) was sent to her.  The Board 
notes that the VA Form 21-6753 (Feb 1972) specifically 
advises that DIC to or for a widow will be discontinued upon 
remarriage.  The Form also states "[i]f you are the widow of 
the veteran and remarry, do not endorse any check made 
payable to you as the veteran's widow.  All such checks 
should be returned with a statement showing the date of your 
remarriage so that your payments may be properly adjusted."  

Subsequent evidence of record indicates that at the request 
of the RO, the appellant submitted a VA Form 21-686c, 
Declaration of Status of Dependents, in March 1990 (the form 
is dated in February 1990).  On this form, she indicated that 
she was remarried on March 31, 1973.  On an accompanying 
letter, dated in March 1990, she stated that information as 
to her remarriage was provided to the RO shortly after her 
marriage in March 1973.  She also stated that to her 
knowledge, all benefits that she had received since that time 
were benefits her two children were entitled to receive.

Subsequent statements and testimony by the appellant are to 
the effect that in the presence of her mother, she completed 
a VA form indicating that she was remarried and that she 
mailed the form to VA; her mother allegedly witnessed this 
mailing.  She maintains that the VA is at fault in that they 
either lost or misplaced this form and as such, she is not 
liable for this debt.  In support of her contention that the 
form was lost due to RO action, she has submitted various 
recent articles which indicate, in essence, that the 
Albuquerque RO has been slow in processing VA claims.  Also 
in support of her contention, she has submitted letters from 
the RO (dated in 1991 and 1998) indicating that the RO had 
acknowledged receipt of an application for benefits from her; 
whereas, no such application for benefits had been submitted.

The appellant also disputes the amount of the debt in 
question.  The RO has provided an audit report to the 
appellant indicating a month by month accounting of payments 
actually made to her, and payments that were in fact due to 
her.  The Board notes that an audit report dated in May 1995, 
indicates that she was paid $118,308.04, but was due 
$37,636.24, for a total overpayment amount of $80,671.80.  
There were several returned checks in 1989 and 1990 for a 
total of $4,664.00, thus reducing the current debt amount to 
$76,007.80.  

The appellant maintains that one of the checks allegedly 
returned by her was neither received nor returned by her.  In 
addition, she asserts that the benefits for her oldest 
daughter were erroneously terminated on the daughter's 18th 
birthday, in November 1982.  She argues that because her 
daughter remained in school after her 18th birthday, she was 
entitled to these benefits under 38 C.F.R. § 3.667.  She also 
argues that because her daughter was permanently incapable of 
self support due to visual impairment, under 38 C.F.R. 
§ 3.503, the benefits should have continued until her 
daughter's marriage in May 1987.  

It is also asserted that, under 28 U.S.C.A. § 2415(d), the 
issue currently before the Board is moot.  It is claimed that 
under this statute, VA is barred from pursuing an action for 
recovery of the debt in question because the statute of 
limitation for such an action has expired.  


LAW AND ANALYSIS

The appellant does not dispute the propriety of the creation 
of the debt, conceding that she received DIC at a rate to 
which she was not legally entitled for a number of years.  
She does, however, argue that the VA was solely at fault in 
the creation of the debt and she disputes the calculation of 
the debt, arguing that she was entitled to additional 
payments from 1982 to 1987 on behalf of her oldest daughter 
because the daughter continued in school for some of that 
time, and because the daughter was permanently incapable of 
self support for the entire time.  The record does not 
indicate that she disputes any other matter with regards to 
the amount of the debt (other than that she did not return a 
certain check as the RO suggests, rather, she never even 
received the check; however, this has no bearing on the 
amount of the debt).  Therefore, the Board will address the 
issue of the validity of the amount of the debt on the basis 
of whether the appellant is entitled to additional DIC 
benefits on behalf of her older daughter for the period from 
1982 to 1987; if such entitlement is established, the 
overpayment amount would be reduced.

Basic entitlement to DIC benefits exists for the child or 
children and the surviving spouse of the veteran.  38 C.F.R. 
§ 3.5.  The term "child" of the veteran includes an 
unmarried person who is a legitimate child, and (1) who is 
under the age of 18 years; or (2) who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (3) who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  
38 C.F.R. § 3.57.  Under the relevant provisions of 38 C.F.R. 
§ 3.50, the term "surviving spouse" means, a person of the 
opposite sex who was married to the veteran at the time of 
the veteran's death and who has not remarried. 

Under 38 C.F.R. § 3.152, it is stipulated that a specific 
claim in the form prescribed by the Secretary must be filed 
in order for death benefits to be paid to any individual 
under the laws administered by VA.  Where a child's 
entitlement to DIC arises by reason of termination of a 
surviving spouse's right to DIC or by reason of attaining the 
age of 18 years, a claim will be required.  38 C.F.R. 
§ 3.152c(1).  

In general, the effective date of an award of DIC to a child 
shall be the first day of the month in which the child's 
entitlement arose if application therefor is received within 
one year from such date.  38 U.S.C.A. § 5110(e) (formerly 
38 U.S.C.A. § 3010(e)).  DIC awards to or for a child who is 
permanently incapable of self support will be effective as 
follows:  (1) In original claims, first day of the month 
entitlement arose if a claim is received within 1 year after 
date of entitlement; otherwise, date of receipt of claim; (2) 
In claims for continuation of payments, 18th birthday if the 
condition is claimed prior to or within 1 year after that 
date; otherwise, from date of receipt of claim.  38 C.F.R. 
§ 3.403; see also 38 C.F.R. § 3.400(c).  Compensation may be 
paid from a child's 18th birthday based upon school 
attendance if the child was at that time pursuing a course of 
instruction at an approved school and a claim for such 
benefits was filed within 1 year from the child's 18th 
birthday.  38 C.F.R. § 3.667.  

The Board has considered the appellant's arguments as to the 
calculation of this debt and concludes that the amount of the 
debt is in fact correct.  As cited above, the laws (currently 
in effect as well as those in effect in 1982-1987) establish 
that in order to receive DIC benefits based on school 
attendance and/or permanent incapacity for self-support, a 
claim must be filed.  In this case, no such claim was filed.  
Further, no benefits would be allowed even if such a claim 
was filed at this time, because several years have elapsed 
since the daughter's eligibility for such benefits (if any) 
terminated.  Since no claim was filed within the required one 
year period, no reduction in her indebtedness is permissible 
based on entitlement to additional DIC benefits on behalf of 
her child for the period from 1982 to 1987.  The amount of 
the debt as calculated by the RO is correct.  

The Board must next determine whether entitlement to waiver 
is appropriate.  The Board notes that the CWC has determined 
that there was no fraud, misrepresentation, or bad faith on 
the appellant's part, and decided the case on the basis of 
equity and good conscience.  The Board will thus proceed with 
the waiver analysis based on the standards of equity and good 
conscience.  In this regard, the Board notes that the most 
recent financial status report is dated in June 1990, and 
that this report indicates that the appellant's monthly 
household income substantially exceeds her monthly expenses 
for basic necessities (i.e. food, shelter, clothing; etc.).  
In addition, the Board notes that at no time has it been 
asserted that undue financial hardship would result from 
repayment of the debt.

The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived if, 
in the Secretary's opinion, there exists in connection with 
the claim for such waiver, an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in obtaining a waiver of such recovery or 
the collection of such indebtedness (or any interest 
thereon).  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).

In the absence of fraud, misrepresentation, or bad faith, a 
waiver of recovery of an overpayment may be granted if 
recovery would be against equity and good conscience.  
38 C.F.R. § 1.963.  The phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration is 
given to such elements as (1) the fault of the debtor, (2) 
balancing the fault of the debtor against any fault on the 
part of VA, (3) undue hardship, including whether collection 
would deprive the debtor of basic necessities or defeat the 
purpose for which benefits were intended, (4) whether failure 
to make restitution would result in unfair gain to the 
debtor, and (5) whether the debtor has relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefit at issue.  38 C.F.R. § 1.965.

Having considered the evidence and the applicable laws, the 
Board finds that waiver is not warranted.  First, the Board 
notes that the appellant was made aware that her marital 
status affected her entitlement to benefits and that she was 
required to notify VA of her remarriage.  As mentioned above, 
a VA Form 21-6753 informed her of this requirement at the 
time of the award in 1972.  The Board finds that, despite 
having been so informed, she failed to notify the RO of the 
change in her marital status.

In so finding, the Board notes the appellant's (and her 
mother's) assertions that in 1973, she mailed notification of 
her remarriage to the RO.  She has, however, produced no 
evidence that RO, having received such notification from her, 
failed to follow its usual procedures and reduce the amount 
of compensation paid to her for her two dependents.  
According to the United States Court of Appeals for Veterans 
Claims (Court),"[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet.App. 307 (1992).  In Mindenhall v. Brown, 7 
Vet.App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level.

As evidence that the appellant timely informed the RO of her 
remarriage, she points to recent articles on the processing 
of claims at the RO, as well as the erroneous RO letters 
dated in 1991 and 1998.  However, the Board does not find 
that the RO's pace in handling current claims (which appear 
to be related to the number of claims received and the 
personnel available to handle such claims) has any bearing on 
whether the RO properly discharged its official duties in 
1973.  Nor is the Board convinced that the RO sending letters 
to the appellant in 1991 and in 1998, erroneously indicating 
that her application for benefits was received has any 
bearing on the RO's actions in 1973.  The Board does not find 
this to be the clear evidence necessary to rebut the 
presumption of administrative regularity on the part of VA in 
connection with the events at issue in 1973.  The statements 
and testimony by and on the appellant's behalf to the effect 
that she had notified VA in 1973 are not, when considered 
with the other evidence of record, sufficient to rebut this 
presumption.  Ashley, 2 Vet.App. at 307.  The Board concludes 
that the appellant failed to timely notify VA of her 
remarriage.  This being the case, she was wholly at fault in 
the creation of this debt.

The appellant has claimed that she thought that any payments 
she received after her remarriage were for her daughters.  
The Board, however, finds these assertions implausible.  She 
was informed that DIC benefits for her as a widow would be 
discontinued upon her remarriage.  She therefore knew, or 
should have known, that after she remarried, she would 
receive DIC at a reduced rate because payments would no 
longer include compensation for her as a surviving spouse.  
Nonetheless, for many years after she remarried, she 
continued to receive DIC at the same rate as before, and she 
continued to cash those checks.  She also continued to 
receive payments well after both of her daughters became 
ineligible for VA benefits.  

The evidence of record also indicates that the appellant's 
household income is substantial and that collection would in 
no way cause undue hardship as her household income greatly 
exceeds her expenses for the basic necessities of life.  
Failure to make restitution would result in unfair gain as 
she would be able to keep government funds to which she was 
not entitled.  Further, the record does not indicate that she 
has relinquished a valuable right or incurred a legal 
obligation in reliance on the benefit at issue.  Therefore, 
the Board concludes that a waiver is not warranted under the 
principles of equity and good conscience.

The Board has considered the appellant and her attorney's 
assertions that the issue currently before the Board is moot 
based on the statute of limitation under 28 U.S.C.A. 
§ 2415(d).  However, the Board does not find that this is in 
any way applicable to the case at hand.  This provision 
involves cases where the United States is seeking recovery 
erroneously paid to civilian employees of a Federal agency or 
to members (and dependents) of the uniformed services, 
incident to the employment or services of such employee or 
member.  That is, this involves recovery of monetary benefits 
erroneously paid to such employees/members while working for 
the United States.  It has no bearing on VA benefits and is 
inapplicable in this case.  In March 1995, VA's District 
Counsel concluded that 38 U.S.C.A. § 2415(a), in conjunction 
with 38 U.S.C.A. § 2416, was not an appropriate defense to a 
debt collection action still in the administrative phase and 
that in the event this matter requires court action, these 
provisions did not bar VA from collection of this debt.


ORDER

An overpayment in the amount of $80,671.80 was properly 
created and waiver of recovery of such overpayment is denied.



	
			
                                     
NANCY I. PHILLIPS
Member, Board of Veterans' Appeals                               
                                                RICHARD B. FRANK
                                               Member, Board of Veterans' 
                                               Appeals


		
                                             
HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals




 

